 

Exhibit 10.5

[LETTERHEAD OF YRC WORLDWIDE INC.]

September 28, 2010

William D. Zollars

10990 Roe Avenue

Overland Park, KS 66211

 

Re: Retirement Announcement

Dear Bill:

Pursuant to conversations between you and the Board of Directors of YRC
Worldwide Inc. (“Board”), we are confirming our agreement as to your intention
to retire from YRC Worldwide Inc. (the “Company”) on a date to be determined as
described below, occurring upon the Company’s successful completion of a
comprehensive recovery plan and appointment of a successor Chief Executive
Officer (“CEO”). You and the Board have agreed that, until such time, you will
retain your current positions with the Company. The purpose of this letter
(“Agreement”) is to confirm our understanding with respect to your retirement.

All of your existing agreements with the Company will continue in effect in
accordance with their terms. Your existing agreements include (without
limitation) your Employment Agreement dated as of January 25, 2006, as amended
(the “Employment Agreement”), Executive Severance Agreement dated December 30,
2008 (the “Severance Agreement”), and Indemnification Agreement dated March 9,
2007 (all such agreements collectively, the “Existing Agreements”). All
incentive and benefit programs, practices and other agreements of the Company in
which you are a participant or a party are referred to collectively, together
with your Employment Agreement, as the “Plans and Agreements.” For the avoidance
of doubt, neither this Agreement nor any other action by you prior to the date
of this Agreement shall constitute a notice by you of a non-renewal of the Term
under Section 1 of your Employment Agreement or a 90-day prior written notice by
you of your termination of employment under Section 6(e) of your Employment
Agreement. You and the Company each waive the 90-day notice of termination under
your Employment Agreement for your retirement subject to the paragraph
immediately below.

The Board will advise you when the Company’s comprehensive recovery plan has
been completed and a successor CEO has been appointed. Your retirement will be
effective not less than 10 days thereafter, but in all events not earlier than
December 31, 2010. In the unlikely event that the Company appoints a successor
CEO before December 31, 2010 (and not in connection with a termination of your
employment for Cause, as defined in your Employment Agreement), you will be
deemed to have retired on December 31, 2010 for all purposes, and you will be
entitled to all benefits due you upon such retirement, under your Employment
Agreement and the Plans and Agreements, as described below.

Upon your retirement as provided above, you will be entitled to all benefits
payable to you under the Plans and Agreements, except that you have agreed to
waive certain benefits that you may otherwise be eligible to receive, as
described in this paragraph below. You have agreed



--------------------------------------------------------------------------------

that you will not receive any severance pay under Section 8(e)(ii) through
Section 8(e)(v) (except as applies pursuant to a Change in Control) of your
Employment Agreement (or under any Company severance plan) as a result of your
retirement.

The benefits payable to you under the Plans and Agreements include, without
limitation, the supplemental retirement benefit under Section 4(h) of your
Employment Agreement. In accordance with your Employment Agreement and the
provisions above, your supplemental retirement benefit thereunder will be
calculated based on a discount rate equal to the Moody’s Corporate Bond Rate, as
in effect on the date the supplemental retirement benefit is paid to you, if you
remain employed with the Company through December 31, 2010 or if, prior to
December 31, 2010, you retire upon the appointment of a successor CEO as
provided above, or one of the events described in Section 4(h)(i)(3) of the
Employment Agreement occurs. The supplemental retirement benefit will be paid to
you in accordance with Section 4(h)(ii) of the Employment Agreement within 30
days following the six month anniversary of your date of termination (provided
such termination is also a “separation from service” under Section 409A of the
Internal Revenue Code), except as otherwise provided in the Employment Agreement
and Severance Agreement upon a Change of Control.

You will be entitled to benefits under the Company’s benefit plans according to
the applicable terms of such benefit plans as in effect from time to time. The
treatment of your outstanding equity grants will be governed by the terms of the
applicable grant agreements, the Employment Agreement and the Severance
Agreement.

The Company will pay your attorney’s fees incurred in connection with the
discussions preceding, and the review, preparation and execution of this
Agreement, up to a maximum of $15,000.

Please acknowledge your agreement to the terms of this letter agreement by
signing a copy of this letter agreement where indicated and returning it to Dan
Churay.

 

Sincerely, YRC Worldwide Inc. By:        /s/ John Lamar       John Lamar, Lead
Director

 

ACCEPTED AND AGREED:     /s/ William D. Zollars William D. Zollars

September 28, 2010

Date